Citation Nr: 0200445	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  94-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1971 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO) which denied the benefit sought 
on appeal. The veteran's file was subsequently transferred to 
the Regional Office in Muskogee, Oklahoma, pursuant to the 
veteran's January 1998 request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In an unappealed June 1972 rating decision, the RO denied 
service connection for a heart disorder, to include aortic 
stenosis. 

3.  The evidence associated with the claims file subsequent 
to the June 1972 rating decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
heart disorder.


CONCLUSION OF LAW

1.  The June 1972 rating decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001): 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's June 1972 rating decision is not new 
and material, and the veteran's claim for service connection 
for a heart disorder is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a heart 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
was first considered and denied in June 1972.  The veteran's 
claim was originally denied in June 1972 on the basis that 
his heart disorder preexisted service and was not shown to 
have been aggravated during service.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records have been 
obtained and all available medical records have been 
obtained.  The statement of the case and subsequent 
supplemental statement of the case provided to the veteran 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim. As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").

The RO denied the veteran's claim on the basis that the 
veteran's heart disorder preexisted service and was not 
aggravated during service.  The veteran submitted a Notice of 
Disagreement and a statement of the case was issued.  
However, the veteran failed to perfect his appeal.   The 
veteran's claim was denied again in January 1976 on the basis 
that the veteran failed to submit new evidence with regard to 
service connection for a heart disorder.  In January 1991, 
the veteran filed a claim to reopen on the basis of new and 
material evidence.  The RO, in a letter dated April 1991, 
notified the veteran that he must submit evidence showing 
that his heart disorder was incurred or aggravated in service 
in order to reopen his claim for service connection.  In 
January 1992, following the submission of VA medical records, 
the RO denied the veteran's claim on the basis that the 
evidence submitted was not sufficient to reopen the claim for 
service connection for a heart disorder because the evidence 
failed to show objective evidence of heart disease.  The 
veteran filed a Notice of Disagreement in November 1992 with 
regard to the RO's decision.  The RO provided the veteran 
with a statement of the case in February 1993 and a 
supplemental statement of the case in February 1993.  The 
veteran perfected his appeal in March 1993.  Also, a second 
rating decision denying the veteran's claim was issued in 
September 1993 after additional VA medical records were 
submitted.  The RO found that the additional evidence was 
cumulative and did not present a new factual basis for 
establishing service connection.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a substantive appeal after the 
RO's December 1972 statement of the case.  Therefore, the 
RO's June 1972 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a). The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's June 1972 rating decision that denied service 
connection for a heart disorder relied on the veteran's 
service medical records.  Service medical records reflect 
that the veteran's induction examination was negative for a 
heart disorder. Service medical records also indicate that 
the veteran was seen in November 1971, wherein the veteran 
was diagnosed with right lower lobe pneumonia.  In addition, 
the veteran was diagnosed with aortic stenosis, etiology 
undetermined, during the physical examination relating to the 
veteran's pneumonia.  According to the clinical record, 
examination showed a grade III/VI harsh, systolic murmur at 
the base of the right lung, which increased with amyl 
nitrate.  The record also stated that the veteran's aortic 
stenosis was of "trivial hemodynamic significance" and that 
the etiology "would be either congenital bifid aortic valve 
or the sequelae of rheumatic fever."  In addition, the 
clinical record noted that the veteran reported that his 
doctors had informed him of his heart problem prior to 
service.  A profile that restricted the veteran from 
strenuous physical activity was recommended and the veteran 
was found to be physically disqualified for service.  
Thereafter, a Medical Board proceeding was instituted, and 
the veteran was found medically unfit due to aortic stenosis, 
etiology undetermined, and pneumonia of the right lower lobe, 
organism undetermined, cured.

Additional evidence has been associated with the claims file 
since the RO's June 1972 denial of the veteran's claim for 
service connection.  This evidence includes VA medical 
records dated October 1990 through July 1993. The VA medical 
records show that the veteran experiences continued chest 
pain and dyspnea on exertion.  In December 1990, the veteran 
complained of chest pain and reported a history of being 
discharged from the military due to a problem "with [his] 
heart valve."  Physical examination showed a grade III/VI 
systolic murmur over the mitral and aortic areas, and the 
diagnosis was rule out coronary artery disease with unstable 
angina.  A January 1992 record shows that the veteran 
complained of chest pain, and was diagnosed with unstable 
angina.  A record dated February 1992 showed that the veteran 
has a history of valvular heart disease, without a history of 
rheumatic heart fever.  In addition, the record noted that a 
recent cardiac catheterization showed normal coronary 
arteries and a hyperdynamic left ventricle.  The veteran was 
diagnosed with hypertrophic obstructive cardiomyopathy.  
Physical examination showed a grade III/VI holosystolic 
murmur.  Additionally, a February 1992 letter from David 
Ferry, M.D. confirms the diagnosis of hypertrophic 
obstructive cardiomyopathy and the absence of coronary or 
valvular heart disease.  Dr. Ferry also stated that the 
veteran's disorder is congenital, and that the disorder was 
present, but unrecognized while the veteran was in the 
military.  Likewise, Dr. Ferry noted that the veteran's 
disorder is a "contraindication for even moderate exertion" 
and that the disorder leaves the veteran "completely 
disabled."  According to a July 1992 record, the veteran 
reported constant chest pain due to increased stress.  A 
November 1992 treatment note showed that the veteran was seen 
by the cardiology department and that the veteran's 
hypertrophic obstructive cardiomyopathy was stable on 
medication.  In December 1992, the veteran was noted as 
having an ejection fraction of approximately 80 percent with 
systolic anterior motion.  A letter from Susan Bolman, M.D., 
dated February 1993, states that the veteran has such severe 
hypertrophic obstructive cardiomyopathy that he is considered 
permanently and totally incapacitated, but that the veteran 
does not have valvular disease.  In July 1993, Dr. Ferry 
wrote another letter confirming that the veteran's 
hypertrophic obstructive cardiomyopathy was congenital, and 
noting that the veteran has frequent chest pain and shortness 
of breath, which are worsened by exertion. 

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  Although the VA medical records are new, 
these records do not demonstrate that the veteran's heart 
disorder was aggravated during service.  These records refer 
only to the evaluation and treatment of the veteran's current 
heart disorder.  The Board acknowledges the statement from 
Dr. Ferry that the veteran's heart disorder is congenital and 
was present while the veteran was in service.  The Board also 
acknowledges that the veteran's hypertrophic obstructive 
cardiomyopathy is severe, and does not permit the veteran to 
exert himself.  However, the Board notes that Dr. Ferry did 
not provide any evidence to show that the veteran's heart 
disorder underwent an increase in severity during service 
beyond that which would have been due to the natural progress 
of the disorder.  In this regard, the Board observes that Dr. 
Ferry found that the veteran's heart disorder went 
unrecognized while the veteran was in service.  Furthermore, 
the veteran's VA medical records only report the current 
diagnosis and severity of the veteran's heart disorder.  
Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a heart 
disorder.



ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a heart disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

